DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Amendment
Applicant amendment filed 07/28/2021 has been entered and is currently under consideration.  Claims 22-41, 44-46, and 52-58 remain pending in the application.
New claims 52-55 are withdrawn as being directed to the non-elected method of Group III.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 25-41, and 56-58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rendered indefinite because it is not clear if the “said mass feed pump” is the same as the previously recited “feed pump for foodstuff mass”.  The examiner suggests amending “said mass feed pump” to –said feed pump-- to be consistent with claim language.
Claim 22 is also rendered indefinite because it is not clear how many introduction mouths the claim requires.  The claim requires “wherein the foodstuff mass is introducible into the chamber solely via said introduction mouth via said mass feed pump” and “wherein at least one of said lateral walls of the housing of the mass feed member is provided with an introduction mouth for introduction of foodstuff mass into the chamber by means of said feed pump”.  The examiner suggests amending “wherein the foodstuff mass is introducible into the chamber solely via said introduction mouth via said mass feed pump” to -- wherein the foodstuff mass is introducible into the chamber solely via each said introduction mouth via said mass feed pump--.
The examiner notes that, while not currently under consideration, withdrawn claim 44 shares similar claim language to claim 22 as well, and it is recommended that claim 44 be amended prior to rejoinder for compact prosecution to avoid a 112 rejection.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Zoelen et al. (US 2015/0208674 of record) hereinafter Van Zoelen in view of Lindee et al (US 2008/0233228 of record) hereinafter Lindee.
Regarding claim 24
An installation for moulding of three dimensional products from a mass of pumpable foodstuff material (Fig 1: system 1; [0083]), wherein the installation comprises:
a feed pump for the foodstuff mass (Fig 1: left pump system 10; [0010-0011, 0088-0091]);
a feed pump drive ([0089]); and
a moulding device (Fig 1, : moulding device 30) comprising: a frame ([0098]); a mobile mould member having multiple mould cavities (Fig 1: moulding drum 36, mold cavities 44), each having a filling opening for the introduction of foodstuff mass into the mould cavity (Fig 1: mould cavity opening 46), wherein the mould member is movably supported by the frame to move along a path ([0098]), and wherein multiple mould cavities are arranged in a pattern that includes mould cavities arranged at distinct positions in a perpendicular axis direction which is perpendicular to the path of the mould member ([0099-0100]);
a mould member drive adapted to move the mould member along said path ([0098]); and
a mass feed member arranged at a fill position relative to the path of the mobile mould member (Fig 1, 2: right pump system 10; [0094]), which mass feed member is connected to an outlet of the feed pump, said mass feed member having a housing defining an elongated chamber with a longitudinal chamber axis extending in said perpendicular axis direction, said housing having a pair of spaced apart long lateral walls having a length and parallel to said longitudinal chamber axis, short end walls interconnecting said lateral walls at respective longitudinal ends thereof (although not explicitly shown in the figures, to house the valve member 22 of Fig 3, an extended housing with short end walls would be required), a bottom wall facing the mould member (Fig 2: valve member 22),
wherein said bottom wall is provided with a discharge mouth formed by one or more discharge openings spanning the path of said multiple mould cavities in said perpendicular axis direction, so that foodstuff mass flows into said mould cavities via said discharge mouth during operation of the moulding device (Fig 1, 2: valve member 22; [0095, 0098, 0101]),
wherein the mass feed member is provided with a single elongated plunger that is slidably received in said chamber (Fig 1: plunger 16), sliding between said lateral walls and said end walls, opposite the bottom wall (Fig 1), in a range of travel of said plunger relative to said bottom wall, said range of travel being bounded by an upper limit and a lower limit ([0093]),
wherein the installation comprises a plunger pressurizing assembly adapted to cause said plunger to be biased towards said bottom wall at a controllable pressure ([0089]),
wherein at least one lateral wall is provided with an introduction mouth for introduction of food stuff mass into the chamber by means of said feed pump (Fig 1), said introduction mouth being formed by one or more introduction openings spanning at least a major portion of the length of said lateral wall, said lateral walls and end walls each having a portion that extends above said introduction mouth (Fig 1),
wherein said direction of travel of the plunger is perpendicular to said bottom wall of said housing (Fig 2: the direction of travel of the plunger 16 is normal to the valve member 22).
Van Zoelen does not teach wherein the installation comprises a plunger position sensor that is adapted to provide a plunger position signal corresponding to one or more positions of said plunger,
wherein the installation comprises a controller which is linked to said plunger pressurizing assembly, to said plunger position sensor, and to said feed pump, which controller is adapted to input a target fill pressure for the foodstuff mass in the chamber of the mass feed member and/or in the mould cavities,
wherein the controller is adapted to operate the plunger pressurizing assembly such that said foodstuff mass within said chamber is kept pressurized at a substantially constant pressure by means of said single elongated plunger on the basis of the inputted target fill pressure, and
wherein said controller is adapted to control the introduction of foodstuff mass into the chamber by means of said feed pump on the basis of the plunger position signal, wherein said introduction of foodstuff mass by means of the feed pump causes the plunger to move away from the bottom wall, when said plunger reaches a predetermined lower position near or at a lower limit of said range of travel and said introduction by means of said feed pump being stopped when said plunger reaches an upper position near or at an upper limit of said range of travel.
In the same field of endeavor regarding food molding, Lindee teaches a plunger position sensor adapted to provide a plunger position signal corresponding to one or more positions of said plunger (linear displacement sensor 75, plunger 68; [0091-0097]), a controller which is linked to said plunger pressurizing assembly, to said plunger position sensor, and to said feed pump, which controller is adapted to input a target fill pressure for the foodstuff mass in the chamber of the mass feed member 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger system as taught by Van Zoelen with the plunger sensor and machine control as taught by Lindee in order to provide accurate and precise control over the operation of the plungers.
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Allowable Subject Matter
Claims 22-23, 25-41, and 56-58  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 22, Van Zoelen teaches:
An installation for moulding of three dimensional products from a mass of pumpable foodstuff material (Fig 1: system 1; [0083]), wherein the installation comprises:
a feed pump for the foodstuff mass (Fig 1, Examiner Annotated Fig 1 Van Zolen: left pump system 10; [0010-0011, 0088-0091]);
a feed pump drive ([0089]); and
a moulding device (Fig 1, : moulding device 30) comprising: a frame ([0098]); a mobile mould member having multiple mould cavities (Fig 1: moulding drum 36, mold cavities 44), each having a filling opening for the introduction of foodstuff mass into the mould cavity (Fig 1: mould cavity opening 46), wherein the mould member is movably supported by the frame to move along a path ([0098]), and wherein multiple mould cavities are arranged in a pattern that includes mould cavities arranged at distinct positions in a perpendicular axis direction which is perpendicular to the path of the mould member ([0099-0100]);
a mould member drive adapted to move the mould member along said path ([0098]); and
a mass feed member arranged at a fill position relative to the path of the mobile mould member (Fig 1, 2, Examiner Annotated Fig 1 Van Zolen: right pump system 10; [0094]), which mass feed member is connected to an outlet of the feed pump, said mass feed member having a housing defining an elongated chamber with a longitudinal chamber axis extending in said perpendicular axis direction, said housing having a pair of spaced apart long lateral walls having a length and parallel to said longitudinal chamber axis, short end walls interconnecting said lateral walls at respective longitudinal ends thereof (although not explicitly shown in the figures, to house the valve member 22 of Fig 3, an extended housing with short end walls would be required), a bottom wall facing the mould member (Fig 2: wall with outlet 25),
wherein said bottom wall is provided with a discharge mouth formed by one or more discharge openings spanning the path of said multiple mould cavities in said perpendicular axis direction, so that foodstuff mass flows into said mould cavities via said discharge mouth during operation of the moulding device (Fig 1, 2, Examiner Annotated Fig 1 Van Zolen: outlet 25; [0095, 0098, 0101]),
wherein the mass feed member is provided with a single elongated plunger that is slidably received in said chamber (Fig 1, Examiner Annotated Fig 1 Van Zolen: plunger 16), sliding between said lateral walls and said end walls, opposite the bottom wall (Fig 1), in a range of travel of said plunger relative to said bottom wall, said range of travel being bounded by an upper limit and a lower limit ([0093]),
wherein the installation comprises a plunger pressurizing assembly adapted to cause said plunger to be biased towards said bottom wall at a controllable pressure ([0089]),
wherein at least one lateral wall is provided with an introduction mouth for introduction of food stuff mass into the chamber by means of said feed pump (Fig 1, Examiner Annotated Fig 1 Van Zolen), said introduction mouth being formed by one or more introduction openings spanning at least a major portion of the length of said lateral wall, said lateral walls and end walls each having a portion that extends above said introduction mouth (Fig 1, Examiner Annotated Fig 1 Van Zolen),

    PNG
    media_image1.png
    876
    901
    media_image1.png
    Greyscale

Van Zoelen does not teach wherein the installation comprises a plunger position sensor that is adapted to provide a plunger position signal corresponding to one or more positions of said plunger,
wherein the installation comprises a controller which is linked to said plunger pressurizing assembly, to said plunger position sensor, and to said feed pump, which controller is adapted to input a target fill pressure for the foodstuff mass in the chamber of the mass feed member and/or in the mould cavities,
wherein the controller is adapted to operate the plunger pressurizing assembly such that said foodstuff mass within said chamber is kept pressurized at a substantially constant pressure by means of said single elongated plunger on the basis of the inputted target fill pressure, and
wherein said controller is adapted to control the introduction of foodstuff mass into the chamber by means of said feed pump on the basis of the plunger position signal, wherein said introduction of foodstuff mass by means of the feed pump causes the plunger to move away from the bottom wall, when said plunger reaches a predetermined lower position near or at a lower limit of said range of travel and said introduction by means of said feed pump being stopped when said plunger reaches an upper position near or at an upper limit of said range of travel.
In the same field of endeavor regarding food molding, Lindee teaches a plunger position sensor adapted to provide a plunger position signal corresponding to one or more positions of said plunger (linear displacement sensor 75, plunger 68; [0091-0097]), a controller which is linked to said plunger pressurizing assembly, to said plunger position sensor, and to said feed pump, which controller is adapted to input a target fill pressure for the foodstuff mass in the chamber of the mass feed member and/or in the mould cavities ([0091-0097, 0139, 0141]), wherein the controller is adapted to operate the plunger pressurizing assembly such that said foodstuff mass within said chamber is kept pressurized at a substantially constant pressure by means of said single elongated plunger on the basis of the inputted target fill pressure, and wherein said controller is adapted to control the introduction of foodstuff mass into a chamber by means of said feed pump on the basis of the plunger position signal, wherein said introduction of foodstuff mass by means of the feed pump causes the plunger to move away from a bottom wall, when said plunger reaches a predetermined lower position near or at a lower limit of said range of travel and said introduction by means of said feed pump being stopped when said plunger reaches an upper position near or at an upper limit of said range of travel ([0091-0097, 0139, 0141, 0155]) for the motivation of providing accurate and precise control over the operation of the plungers ([0154]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger system as taught by Van Zoelen with the plunger sensor 
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Van Zolen in view of Lindee does not teach wherein the foodstuff mass is introducible into the chamber solely via said introduction mouth via said mass feed pump.
Van Zolen teaches a feed pump that feeds into a different chamber than the claimed mass feed member chamber.
Since the prior art does not teach each and every limitation of the claim either alone or in combination, claim 22 is indicated for allowable subject matter.
Claims 23, 25-41, and 56-58 are indicated for allowable subject matter due to dependency on claim 22.
Response to Arguments
Applicant’s arguments, filed 11/15/2021, with respect to claim 22 have been fully considered and are persuasive.  The rejection of claim 22 and its dependent claims has been withdrawn and are indicated for allowable subject matter.  However, see new rejection under USC 112b. 
Applicant's arguments filed 11/15/2021 with regard to claim 24 have been fully considered but they are not persuasive.
Applicant argues that Van Zolen does not teach a perpendicular direction of travel.  See new interpretation of Van Zolen above.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                     /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743